Case 17-37497         Doc 45      Filed 10/15/18    Entered 10/15/18 09:34:00         Desc         Page 1
                                                   of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 37497
         Vera Davis

                      Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/19/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 06/18/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-37497             Doc 45      Filed 10/15/18    Entered 10/15/18 09:34:00              Desc         Page 2
                                                       of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $2,565.00
           Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                       $2,565.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                      $30.30
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $115.44
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $145.74

 Attorney fees paid and disclosed by debtor:                      $600.00


 Scheduled Creditors:
 Creditor                                           Claim         Claim          Claim       Principal      Int.
 Name                                     Class   Scheduled      Asserted       Allowed        Paid         Paid
 American General Finan               Secured        6,976.76            NA            NA            0.00       0.00
 Beneficial/HFC                       Unsecured      3,418.60            NA            NA            0.00       0.00
 Capital One Bank                     Unsecured         566.00           NA            NA            0.00       0.00
 Cavalry                              Unsecured     12,042.00            NA            NA            0.00       0.00
 Cavalry Investments, LLC             Secured       15,546.00            NA            NA            0.00       0.00
 Cavalry SPV I, LLC                   Secured       26,000.00            NA            NA            0.00       0.00
 Comenity Bank/Harlem Furniture       Unsecured         222.00           NA            NA            0.00       0.00
 Credit One Bank                      Unsecured      1,649.00            NA            NA            0.00       0.00
 Eye Physicians & Surgeons            Unsecured         110.00           NA            NA            0.00       0.00
 Homeward Residential Inc             Secured       26,000.00            NA            NA            0.00       0.00
 Internal Revenue Service             Unsecured           0.00        356.96        356.96           0.00       0.00
 Internal Revenue Service             Priority       5,635.23       5,303.20      5,303.20           0.00       0.00
 Keynote Consulting                   Unsecured         690.00           NA            NA            0.00       0.00
 Nicor Gas                            Unsecured         719.00           NA            NA            0.00       0.00
 Ocwen/Homeward Residential           Secured       59,617.00            NA            NA            0.00       0.00
 Portfolio Recovery Associates        Secured       19,547.80     23,886.77      23,886.77      2,419.26        0.00
 Real Time Resolutions Inc            Secured       26,753.52     29,838.81      29,838.81           0.00       0.00
 Real Time Resolutions Inc            Secured        1,802.10       4,144.10      4,144.10           0.00       0.00
 Resurgent Capital Services           Unsecured          19.63           NA            NA            0.00       0.00
 TCF Bank                             Unsecured         326.00           NA            NA            0.00       0.00
 THE BUREAUS                          Unsecured      1,049.43            NA            NA            0.00       0.00
 United Consumer Financial Services   Unsecured      1,253.00            NA            NA            0.00       0.00
 US Cellular                          Unsecured         284.00           NA            NA            0.00       0.00
 Village of Riverdale                 Unsecured         250.00           NA            NA            0.00       0.00
 WF Financial                         Unsecured         736.00           NA            NA            0.00       0.00
 Wfnnb/Roomplace                      Unsecured      2,904.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-37497        Doc 45      Filed 10/15/18     Entered 10/15/18 09:34:00             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $29,838.81              $0.00              $0.00
       Mortgage Arrearage                                 $4,144.10              $0.00              $0.00
       Debt Secured by Vehicle                           $23,886.77          $2,419.26              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $57,869.68          $2,419.26              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $5,303.20               $0.00             $0.00
 TOTAL PRIORITY:                                          $5,303.20               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                $356.96               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $145.74
         Disbursements to Creditors                             $2,419.26

 TOTAL DISBURSEMENTS :                                                                       $2,565.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
